Citation Nr: 9910924	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 1996, the 
Board remanded this case to the RO for additional 
development.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is not meritorious on its own or capable of 
substantiation.

2.  The claim of entitlement to service connection for a 
psychiatric disability, including a nervous disorder, is not 
meritorious on its own or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disability, including a nervous disorder, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed his initial claim of service connection for 
a nervous disorder (hereinafter referred to as a 
"psychiatric disability") and hypertension in October 1991, 
more than 30 years after his discharge from active service in 
March 1959.  In October 1991, the RO requested the service 
medical records from the National Personnel Records Center 
(NPRC).  In a March 1992 reply, the NPRC reported that the 
veteran's service medical records had been destroyed by a 
fire in 1973.  The veteran completed and signed a request for 
information needed to reconstruct medical data.  However, in 
June 1992, the NPRC advised the RO that no service medical 
records were located and that the veteran's records could not 
be reconstructed.  In July 1993, the NPRC reported that a 
subsequent record search had revealed Morning Reports and 
administrative records which reflected that the appellant was 
stationed overseas in October 1958.  These records also show 
that the veteran received medical treatment on September 9, 
1958, and was returned to duty the same day.  The report does 
not reference the condition for which treatment was received.  

Over 25 attempts were made by the RO to obtain private 
medical records in support of the veteran's claims.  However, 
medical records obtained fail to associate the disabilities 
at issue to the veteran's active service.  A statement 
received from Dr. Edicto Lopez Ortiz notes that he treated 
the veteran from 1968 to 1970 for hypertension, approximately 
one decade after the veteran's discharge from active service.

In a February 1993 statement, in response to repeated 
requests by the RO for additional information regarding 
physicians who had treated his condition after his discharge 
from active service, the veteran responded that he was unable 
to furnish any more information about the addresses of the 
doctors that had treated him after his active service.

At a hearing held before a hearing officer at the RO in March 
1993, the veteran's representative requested a 90-day 
extension in order to allow the veteran to correct the 
addresses of private health care providers previously 
submitted.  At this time, he testified that he was healthy 
when he entered active service.  The veteran contended that 
he had been poisoned during his active service and that since 
his active service he had high blood pressure.  It was also 
contended that the service medical records, if they had been 
available, would support his claims.  It was also contended 
that his poisoning during active service had caused a nervous 
disorder.

At an April 1993 VA evaluation, the veteran contended that 
his hypertension was first noted in 1958 while in the 
military.  The veteran was diagnosed with a longstanding, 
severe, hypertension that was poorly controlled.  At an April 
1993 VA psychiatric evaluation, the veteran was diagnosed 
with a depressive disorder and an organic brain syndrome.  
Neither VA evaluator associated the veteran's condition with 
active service.

In order to ensure that all pertinent medical records were 
obtained, in May 1996, the Board remanded this case to the RO 
for additional development.  The RO was requested to forward 
record inquiries to all sources identified by the veteran, to 
include copies of all clinical records pertaining to 
treatment he received from Dr. Ortiz for the period of 1968 
to 1970.  The veteran was also requested to verify names and 
addresses of physicians previously identified, but for whom 
records had not been received.  The RO was also requested to 
obtain pertinent medical records from the Social Security 
Administration (SSA).

In February 1997, the veteran was requested to provide the 
names and complete mailing addresses of each private doctor, 
hospital, or medical facility that had treated or examined 
him for the conditions at issue.  The veteran was also 
specifically requested to review an attached copy of the 
Board's remand listing the doctors who treated him in Puerto 
Rico.  He was asked to verify the correctness of the names 
and addresses as listed.  No response was received from the 
veteran.

Additional attempts to obtain pertinent medical records which 
would associate the veteran's disabilities to his active 
service by the RO were completely unsuccessful.  Letters sent 
to health care providers cited by the veteran, based on 
addresses supplied by the veteran, were returned as 
undeliverable.  The RO was able to obtain pertinent medical 
records from the SSA.  Among these records is a February 1991 
statement from a Robert F. Moore, M.D.  At this time, the 
veteran states that while working at a mattress company he 
was hit on the head by accident by another worker.  Within 
Dr. Moore's report, the veteran appears to associate his 
psychiatric disorder to this post-service injury.  He 
contended that he was hearing voices and noted that he had 
not started hearing voices until approximately 1989, decades 
after active service.  At this time, the veteran makes little 
reference to his active service and does not contend that his 
psychiatric disability is the result of his active service.

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates the veteran has been 
diagnosed with both hypertension and a psychiatric 
disability.  With regard to the second prong of the Caluza 
analysis, immediate post service medical records are silent 
concerning any hypertension or psychiatric disorder.  While 
the veteran's service medical records are missing, the 
veteran has been unable to provide any medical records in 
support of his contention that he has suffered from a 
psychiatric disability or hypertension from 1959.  The 
veteran has provided some evidentiary assertions concerning 
symptoms he relates to the manifestations of these disorders 
during his service and post service.  For the purposes of 
this decision, in light of the fact that the veteran's 
service medical records cannot be found, the Board will 
assume without deciding that his evidentiary assertions are 
sufficient to establish the second prong of a well-grounded 
claim, i.e., a disease or injury incurred in or aggravated in 
service.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's hypertension or psychiatric disability with his 
active service.   The veteran's failure to provide any nexus 
evidence mandates the conclusion that the claims are not well 
grounded.

With respect to the application of 38 C.F.R. § 3.303(b), the 
Board does not find that the veteran is competent to link any 
manifestation observable to a lay party to an underlying 
disability for which service connection is at issue.  Neither 
a psychiatric disability nor hypertension would be 
perceivable to lay observations.  Thus, he cannot well ground 
his claims on the basis of continuity of symptomatology or 
chronicity.  Savage supra.

In the Board's remand of May 1996, the Board made a 
preliminary finding that this case was well grounded in the 
sense that the claims were capable of substantiation, citing 
to Murphy v. Derwinski, 1 Vet. App. 78 (1990).  However, in 
light of the veteran's failure to provide any competent 
medical evidence associating the current disabilities with 
his active service, the Board must find that these claims are 
not well grounded as a matter of law.  Recent Court 
determinations would support this determination.  In Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997) the Court found that 
in the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these disabilities with the veteran's active 
service.  Accordingly, the Board must find that the claims 
are not well grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete his 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known existing evidence.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

In this case, the undersigned must note the RO's repeated 
efforts to obtain pertinent medical records which would 
support the veteran's claims.  The RO has repeatedly 
requested the veteran provide additional information which 
would allow the RO to obtain this medical information.  
Further, the RO has made numerous unsuccessful attempts to 
obtain medical information in support of the veteran's claims 
from numerous health care providers, without success.  The 
veteran has specifically indicated that he has no more 
information about the addresses of the doctors that treated 
him after service.  He has also stated that the addresses he 
has furnished are as accurate as he can make them.  
Accordingly, neither the Board nor the RO is on notice of the 
existence of any evidence which exists that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a nervous disorder is 
denied.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

